     Case 2:19-cr-00282-RGK Document 61 Filed 10/03/19 Page 1 of 3 Page ID #:281



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     EDDIE A. JAUREGUI (Cal. Bar No. 297986)
4    ROGER A. HSIEH (Cal. Bar No. 294195)
     Assistant United States Attorneys
5    Major Frauds Section
          1100 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-4849/0600
          Facsimile: (213) 894-6269
8         E-mail:    eddie.jauregui@usdoj.gov
                     roger.hsieh@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                           UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,               No. CR 19-282-RGK

14             Plaintiff,                    UPDATE REGARDING SERVICE OF ORDER
                                             TO SHOW CAUSE AND NOTICE OF
15                   v.                      HEARING DATE ON DEFENDANTS 1001
                                             DOUBLEDAY, LLC, VON KARMAN-MAIN
16   ZHONGTIAN LIU, ET AL.,                  STREET LLC, AND 10681 PRODUCTION
                                             AVENUE LLC; DECLARATION OF ROGER
17             Defendants.                   A. HSIEH; EXHIBIT

18

19
20        Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorneys Roger A. Hsieh and
23   Eddie A. Jauregui, hereby files an update to the status report (Dkt.
24   60) regarding the government’s efforts to notify defendants 1001
25   Doubleday LLC, Von Karman-Main Street LLC, and 10681 Production
26   Avenue LLC (collectively, the “Warehouse LLC Defendants”) of
27   Magistrate Judge Gail Standish’s Order to Show Cause (Dkt. 55) and
28   the October 3, 2019, Order to Show Cause hearing date.           As explained
     Case 2:19-cr-00282-RGK Document 61 Filed 10/03/19 Page 2 of 3 Page ID #:282



1    in the declaration of Roger A. Hsieh, the Postal Service delivered a

2    letter, order to show cause, and notice of the October 3, 2019,

3    hearing date to the Warehouse LLC Defendants through their registered

4    agent for service of process on October 1, 2019.

5    Dated: October 3, 2019               Respectfully submitted,

6                                         NICOLA T. HANNA
                                          United States Attorney
7
                                          BRANDON D. FOX
8                                         Assistant United States Attorney
                                          Chief, Criminal Division
9
10                                              /s/
                                          ROGER A. HSIEH
11                                        EDDIE A. JAUREGUI
                                          Assistant United States Attorneys
12
                                          Attorneys for Plaintiff
13                                        UNITED STATES OF AMERICA

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                             2
     Case 2:19-cr-00282-RGK Document 61 Filed 10/03/19 Page 3 of 3 Page ID #:283



1                           DECLARATION OF ROGER A. HSIEH
2         I, Roger A. Hsieh, declare as follows:

3         1.    I am an Assistant United States Attorney assigned to the

4    matter of United States v. Zhongtian Liu et al., CR No. 19-282-RGK.

5         2.    On September 26, 2019, the government filed its brief

6    regarding service of order to show cause and notice of hearing date

7    on defendants 1001 Doubleday, LLC, Von Karman-Main Street LLC, and

8    10681 Production Avenue LLC (collectively, the “Warehouse LLC

9    Defendants”).     (Dkt. 60.)
10        3.    The California Secretary of State’s website shows Zhijie

11   Wang is the registered agent for service of process for the Warehouse

12   LLC Defendants.    (Dkt. 60 at 4.)     The brief also notes the Postal

13   Service attempted to deliver a letter, order to show cause, and

14   notice of hearing date to the Warehouse LLC Defendants at the Tustin

15   address (for Zhijie Wang), but was unsuccessful because an authorized

16   recipient was not available. (Dkt. 60 at 5.)

17        4.    Attached as Exhibit 1 are print outs from usps.gov

18   reflecting that the above-described documents were delivered to the

19   Warehouse LLC Defendants at the Tustin address (for Zhijie Wang) on
20   October 1, 2019.     Exhibit 1 to this declaration supplements Exhibit 3

21   to the government’s prior brief.       (Dkt. 60 at 29-38.)

22        I declare under penalty of perjury under the laws of the United

23   States of America that the foregoing is true and correct and that

24   this declaration is executed at Los Angeles, California, on October

25   3, 2019.

26
27                                              ROGER A. HSIEH
28
                                            2
